Citation Nr: 0724514	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for peptic ulcer disease 
with hiatal hernia and gastroesophageal reflux disease, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen Harrigan, Associate Counsel 



INTRODUCTION


The appellant is a veteran who served on active duty from 
October 1989 to February 1990 and from December 1990 to May 
1991. She served in Southwest Asia from January 13, 1991, to 
April 14, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA). The case was remanded for 
additional development in August 2004 and August 2005.  It is 
again before the Board for further appellate consideration.  

In May 2005, the veteran testified at a hearing before a 
Veterans Law Judge at the RO. A transcript of that hearing is 
of record. The veteran withdrew her appeal as to the issues 
of entitlement to service connection for a dental disorder, 
migraine headaches, scarring alopecia due to follicular 
papules and keloidal nodules, and a sleep disorder at that 
time.

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on her part.


REMAND

The appellant testified at a video conference hearing before 
a Veterans Law Judge in May 2005.  The Veterans Law Judge who 
held the hearing has retired from the Board.  In a May 2007 
letter, the Board advised the appellant of this fact and gave 
her the option to attend another hearing before a Veterans 
Law Judge.  In response, the appellant requested a 
videoconference hearing before a Veterans Law Judge at the 
RO.  Such a hearing must be scheduled by the RO.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  

Also, the veteran has submitted additional evidence that has 
not been reviewed by the AOJ.  In May 2007, the Board sent 
her notice that she had the right to have the AOJ review the 
evidence before the Board reviews it.  The appellant 
responded that she wanted the Board to remand her case to the 
AOJ for review of the additional evidence.  She did not waive 
review by the AOJ.  Therefore, this case must be remanded for 
the AOJ to review this evidence.

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should readjudicate the 
appellant's claim, with consideration of 
the additional evidence submitted by the 
veteran.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be given a 
supplemental statement of the case and an 
opportunity to respond.  

2.  The AOJ should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




